United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 06-2700
                                   ___________

Danna Johnson,                        *
                                      *
            Appellant,                *
                                      * Appeal from the United States
      v.                              * District Court for the
                                      * Western District of Missouri.
Accredited Home Lenders, Inc., a      *
California Corporation; Jim Konrath,  *      [UNPUBLISHED]
                                      *
            Appellees.                *
                                 ___________

                             Submitted: May 4, 2007
                                Filed: May 10, 2007
                                 ___________

Before RILEY, MAGILL, and MELLOY, Circuit Judges.
                            ___________

PER CURIAM.

       Danna Johnson appeals from the district court’s1 dismissal of her pro se civil
complaint for failure to state a claim. Upon de novo review, see Farm Credit Servs.
of Am. v. Am. State Bank, 339 F.3d 764, 767 (8th Cir. 2003) (de novo standard of
review), we conclude that the district court correctly dismissed Johnson’s complaint
as barred by the statute of limitations, see Basham v. Fin. Am. Corp., 583 F.2d 918,
927 (7th Cir. 1978) (failure to bring action under TILA within one year bars action).


      1
        The Honorable Howard F. Sachs, United States District Judge for the Western
District of Missouri.
We decline to consider Johnson’s claims raised for the first time on appeal. See Stone
v. Harry, 364 F.3d 912, 914 (8th Cir. 2004) (declining to address pro se claims and
arguments raised first on appeal).

      Accordingly, we affirm the district court’s judgment. See 8th Cir. R. 47B.
                     ______________________________




                                         -2-